PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/985,103
Filing Date: 4 Aug 2020
Appellant(s): Dadvand et al.



__________________
Dawn Jos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/11/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Rejections under U.S.C. 112(a) and  under  U. S. C. 112(b)
                Appellant did not present arguments related to the 112(b) rejections.  Therefore the rejections must remain.
           
(2) Response to Argument
Claim 1
With respect to claim 1, Noma discloses Integrated Passive Devices (IPD) which include capacitors and resistors which are combined in semiconductor production with active components such as MOSFETs on a semiconductor substrate (para. 0004) , a titanium-tungsten layer 212  on a first side of a semiconductor die , as Noma discloses a TiW (titanium-tungsten) under the layer 212 (Fig. 2Q and para. 0047);  a seed copper layer 214 on the titanium-tungsten layer, the titanium-tungsten layer between the seed copper layer and the first side of the semiconductor die, the seed copper layer is disclosed  by Noma, as Noma discloses the copper layer 214 is an electroless or electrolytic  plating copper layer (para. 0046), and it is well known in the art that an electrolytic or electroless plating process requires a copper seed layer.
A copper layer 214 on the seed copper layer, the seed copper layer being present under the copper layer for the reason given above, that the layer under the copper layer is present because Noma discloses the copper layer is an electrolytic copper layer,
And a conductive connection extending from a second side of the semiconductor die
The conductive connection including copper and titanium-tungsten. as Noma discloses connection on the backside provided by  layer 132 to a terminal 112a through the TSV,
A seed copper layer on the titanium-tungsten layer, as the copper layer is an electrolytic copper layer as stated above
The titanium-tungsten layer 212  between the seed copper layer which is under the copper layer 214 , as the copper layer is an electrolytic copper layer as stated above, the copper seed layer is under the copper layer,   and the first side of the semiconductor die, 

    PNG
    media_image2.png
    204
    550
    media_image2.png
    Greyscale


Appellant has also argued that there is no evidence in Noma that copper in the TSV will be connected to solder.  This argument is respectfully found to be not persuasive because for example Noma discloses that the solder bumps are bonded  Fig. 2Q, a solder ball  in contact with copper  layer 214, which is on the outer surface of the copper layer 214 (para 0058 and Fig. 2Q), and the result will be as shown in 4B  (para. 0057-0058 and Fig. 4B). 

    PNG
    media_image3.png
    205
    589
    media_image3.png
    Greyscale


Appellant has argued that Noma fails to teach the limitation “an immersion silver layer on the copper layer” and that the rejection alleges that Zbrzezny is relied upon to achieve “the benefit of protecting the copper layer”, which Zbrzezny teaches is a solderability protective layer, and Appellant has further argued that in Noma there is no evidence that the copper in the TSV will be connected to solder.  This argument is respectfully found to be not persuasive because Noma discloses solder in the form of solder bumps (para. 0053 and 0055-0057 and Fig. 2Q ).  Noma discloses solder bumps and in addition in para. 0058 and Fig. 4B. 
Noma is silent with respect to an immersion silver layer on the copper layer.  Zbrzezny provides the reason which provides the motivation  for providing  of a Ag (silver) immersion layer in the semiconductor device disclosed by Noma.
On page 6 of Appellant’s Appeal Brief and continuing on page 7 of Appellant’s Appeal Brief, is a paragraph in which Appellant’s arguments include two references which are not included in the Final Rejection mailed 4/8/2021.

Claim 9
With respect to claim 9, Appellant has argued that if die pad 3A is a “first layer”, then there is no substrate attached to the backside of the semiconductor die of Haga.  This argument is respectfully found to be not persuasive because in the Final Rejection mailed 4/5/2021, layer 10A is identified as the first layer and layer 11A is identified as the second layer (last paragraph on page 9), and 3A is identified as the substrate attached to the back side of the die or chip via a layer containing silver.   Haga discloses the layer 11A (para. 0337 and Fig. 2) which includes Ag (silver) and the  layer 10A (para. 0339 and Fig. 2), both layers 11A and 10A are between the chip 16A and the die pad 3A (Fig. 2), and pad plating layer 11A  includes Ag (silver) (para. 0337), which satisfies the limitation “a substrate attached to the back side of the semiconductor die via a second layer different than the first layer, the second layer including silver, the first layer between the semiconductor die and the second layer”, as “via” is defined as “by way of” (Random House College Dictionary (1982)).  

Claim 12
With respect to claim 12, Noma discloses Integrated Passive Devices (IPD) which include capacitors and resistors which are combined in semiconductor production with active components such as MOSFETs on a semiconductor substrate (para. 0004) , a titanium-tungsten layer 212  on a first side of a semiconductor die , as Noma discloses a TiW (titanium-tungsten) under the layer 212 (Fig. 2Q and para. 0047);  a seed copper layer 214 on the titanium-tungsten layer, the titanium-tungsten layer between the seed copper layer and the first side of the semiconductor die, the seed copper layer is disclosed  by Noma, as Noma discloses the copper layer 214 is an electroless or electrolytic  plating copper layer (para. 0046), and it is well known in the art that an electrolytic or electroless plating process requires a copper seed layer.
A copper layer 214 on the seed copper layer, the seed copper layer being present under the copper layer for the reason given above, that the layer under the copper layer is present because Noma discloses the copper layer is an electrolytic copper layer,
And a conductive connection extending from a second side of the semiconductor die
The conductive connection including copper and titanium-tungsten. as Noma discloses connection on the backside provided by  layer 132 to a terminal 112a through the TSV,
A seed copper layer on the titanium-tungsten layer, as the copper layer is an electrolytic copper layer as stated above
The titanium-tungsten layer 212  between the seed copper layer which is under the copper layer 214 , as the copper layer is an electrolytic copper layer as stated above, the copper seed layer is under the copper layer,   and the first side of the semiconductor die, 

    PNG
    media_image2.png
    204
    550
    media_image2.png
    Greyscale


Appellant has also argued that there is no evidence in Noma that copper in the TSV will be connected to solder.  This argument is respectfully found to be not persuasive because for example Noma discloses that the solder bumps are bonded  Fig. 2Q, a solder ball  in contact with copper  layer 214, which is on the outer surface of the copper layer 214 (para 0058 and Fig. 2Q), and the result will be as shown in 4B  (para. 0057-0058 and Fig. 4B). 

    PNG
    media_image3.png
    205
    589
    media_image3.png
    Greyscale


Appellant has argued that Noma fails to teach the limitation “an immersion silver layer on the copper layer” and that the rejection alleges that Zbrzezny is relied upon to achieve “the benefit of protecting the copper layer”, which Zbrzezny teaches is a solderability protective layer, and Appellant has further argued that in Noma there is no evidence that the copper in the TSV will be connected to solder.  This argument is respectfully found to be not persuasive because Noma discloses solder in the form of solder bumps (para. 0053 and 0055-0057 and Fig. 2Q ).  Noma discloses solder bumps and in addition in para. 0058 and Fig. 4B. 
Noma is silent with respect to an immersion silver layer on the copper layer.  Zbrzezny provides the reason which provides the motivation  for providing  of a Ag (silver) immersion layer in the semiconductor device disclosed by Noma.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CARIDAD EVERHART/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.